                      UNITED STATES DISTRICT COURT
                   WESTERN DISTRICT OF NORTH CAROLINA
                          CHARLOTTE DIVISION
                             3:18-cv-00499-RJC

In re:                                    )
                                          )
CHRISTOPHER DEE COTTON                    ) Case No. 14-30287
ALLISON HEDRICK COTTON                    ) Chapter 13
                                          )
Debtors                                   )
                                          )
CHRISTOPHER DEE COTTON                    )
and                                       ) ADVERSARY NO. 17-03056
ALLISON HEDRICK COTTON,                   )
on behalf of themselves and all           )
others similarly-situated,                )
                                          )
IGNACIO PEREZ                             )
And                                       )
GABRIELA PEREZ,                           )
On behalf of themselves and all           )
others similarly-situated,                )
                                          )
Plaintiffs,                               )
                                          )
v.                                        )
                                          )
WELLS FARGO & CO. and                     )
WELLS FARGO BANK, N.A.                    )
                                          )
Defendants.                               )

         ORDER GRANTING UNOPPOSED MOTION FOR LEAVE TO FILE
                      DOCUMENTS UNDER SEAL

         THIS MATTER is before the Court on Plaintiffs’ Unopposed Motion for Leave

to File Documents Under Seal, (Doc. No. 9). Having considered the Motion, and

upon good cause being shown, the Court hereby GRANTS the motion.

         IT IS THEREFORE ORDERED that Plaintiffs may file the list of the names



                                          1
and addresses of all Class Members to whom the Settlement Administration sent

the class notice, as required by Section 7 of the class action settlement agreement,

under permanent seal.


                                    Signed: March 1, 2019




                                            2
